DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 10, and 17-18 have been amended.
This office action is in response to the AFCP 2.0 submitted on 20-MAY-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Nomura et al., “Topology Optimization Method with Vector Field Design Variables”, Guirguis et al., “Multi-objective topology optimization of multi-component continuum structures via a Kriging-interpolated level set approach” (hereinafter ‘Guirguis’), Sigmund et al., “Design of smart composite materials using topology optimization” [1999] (hereinafter ‘Sigmund’) and Wang et al., “‘Color’ level sets: a multi-phase method for structural topology optimization with multiple materials” [2004] (hereinafter ‘Wang’) do not discuss the multiplication of the fields, specifically the membership field determining the final shape of the model containing the orientation and the density.

PCT/US2019/015968 cites inventors own work published after the effective filing date as an ‘X’ reference. The priority date during the examination of the written opinion is of a later date appearing to come from a lack of perfecting the priority (United States Provisional Application 62/624,974). See Section 2.1 and 2.2 of the written opinion of PCT/US2019/015968. The cited reference of D1 does not appear to be proper under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2). Other references cited as ‘X’ were not applied in the written opinion and have been reviewed. 

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1 and 10, specifically

projecting the values onto a simulation model after multiplying the values of the orientation fields and the one or more density fields by the values of the one or more membership fields; and

In combination with the remaining features and elements of the claims.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claim 17, specifically

projecting the values onto a simulation model after multiplying the values of the orientation fields by the values of the common membership and density field; and

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146